Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2009

USA v. Vas
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4932




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Vas" (2009). 2009 Decisions. Paper 1973.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1973


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 06-4932
                                      No. 07-1803
                                      No. 07-2462
                                     ____________

                           UNITED STATES OF AMERICA,

                                                     Appellee,

                                            v.

                                    NORVEL VAS,

                                                     Appellant
                                     ____________

                      On Appeal from United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No.: 04-cr-00489)
                      District Judge: Honorable Cynthia M. Rufe
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 6, 2009

 Before: CHAGARES, and HARDIMAN, Circuit Judges and GARBIS,* District Judge

                                (Filed: January 29, 2009)
                                      ____________

                              OPINION OF THE COURT
                                   ____________


   *
    The Honorable Marvin J. Garbis, District Judge for the United States District Court
for the District of Maryland, sitting by designation.
HARDIMAN, Circuit Judge.

       A jury convicted Norval Vas, a convicted felon, of possessing a firearm in

violation of 18 U.S.C. § 922(g)(1). Vas argues that the Government failed to prove its

case beyond a reasonable doubt and that the District Court erred by denying his motion to

suppress evidence. We will affirm.

                                             I.

       Because we write exclusively for the parties, we recount only the essential facts.

       In October 2002, three law enforcement officers in plain clothes spotted Vas while

patrolling a high crime area of Philadelphia in an unmarked car at approximately 8:00

p.m. Vas immediately ducked behind a parked car and peered over his sunglasses at the

officers. Officer Eric Riddick then alighted from the car and Vas ran. After checking the

area near the car, Riddick walked in the direction that Vas had run, and saw him in a

nearby driveway, placing a gun in the wheel well of a vehicle. After Riddick was joined

by another officer, they identified themselves and told Vas they wanted to talk to him.

Vas ran again, the officers retrieved the gun, and Vas was arrested at a nearby residence.

                                            II.

       Vas first argues that his conviction should be vacated because the Government

presented insufficient evidence to connect him to the gun that was found.

       It is axiomatic that “a conviction must be supported by sufficient evidence.” See,

e.g., Burks v. United States, 437 U.S. 1, 16-17 (1978). We apply “a particularly



                                             2
deferential standard of review when deciding whether a jury verdict rests on legally

sufficient evidence.” United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998). We view

the evidence in the light most favorable to the verdict winner, and will affirm if “any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Id. This is, of course, a rather minimal burden. Id.

       In support of his first claim, Vas relies heavily on the timeline of events. He

claims it would have been impossible for Riddick to have seen him hide the gun because

Riddick testified that he walked after Vas had run from where Vas was originally spotted.

According to Vas, this physical impossibility led to a jury verdict based on speculation,

conjecture, or surmise that the officer had seen Vas place the gun in the wheel well.

       This argument plainly fails because it requires us to disbelieve Riddick’s testimony

that he witnessed Vas place the gun in the wheel well of the vehicle. The verdict

demonstrates that the jury credited Riddick’s testimony and it would be improper to

weigh this evidence on appeal. United States v. Carr, 25 F.3d 1194, 1201 (3d Cir. 1994).

Contrary to Vas’s argument, the jury’s verdict was neither conjectural nor irrational.

When he saw the police, Vas fled. Vas then changed his clothes and abandoned part of

his attire, along with his sunglasses and cap, in a different location than where the gun

was found. Finally, Vas gave a false name after he was eventually arrested on a nearby

porch. Taking all of these facts in the light most favorable to the Government, it is clear

that the evidence was sufficient to sustain the jury’s verdict.



                                              3
                                              III.

       Vas next argues that the District Court erred when it denied his motion to suppress

the firearm recovered by Riddick. We review the “denial of a suppression motion for

clear error as to the underlying facts, but exercise plenary review as to its legality in light

of the district court’s properly found facts.” United States v. Coles, 437 F.3d 361, 365

(3d Cir. 2006). Vas claims that the firearm was seized without a warrant, without

probable cause, and in the absence of exigent circumstances. Vas’s contentions, even if

true, are irrelevant because the Fourth Amendment affords him no protection as he was

never seized.

       “The word ‘seizure’ readily bears the meaning of a laying on of hands or

application of physical force to restrain movement, even when it is ultimately

unsuccessful. . . . It does not remotely apply, however, to the prospect of a policeman

yelling ‘Stop, in the name of the law!’ at a fleeing form that continues to flee. That is no

seizure.” California v. Hodari D., 499 U.S. 621, 626 (1991).

       In Hodari D., the defendant threw cocaine in an alley while running from police.

The Supreme Court held that Hodari D. was not seized when the officers chased him, and

therefore the Fourth Amendment did not apply. Because he abandoned the cocaine

before being seized, the officers legally took control of it. Here, the officers were free to

exit their car and walk about the public streets. They were merely walking in Vas’s

direction and had not even told him to stop when he abandoned the firearm. Thus,



                                               4
because Vas was not seized, the police were free to recover any evidence he abandoned.

         Vas was eventually seized and arrested on the porch of a nearby house. By that

time, the police had seen him lay down the firearm and discovered its obliterated serial

number, and thus had probable cause to arrest him.

         In sum, because the evidence was sufficient to support Vas’s conviction and his

motion to suppress was not well-founded, we will affirm the judgment of the District

Court.




                                              5